      Case 3:19-cv-01987-WHO Document 11 Filed 05/06/19 Page 1 of 3



                       UNITED STATES DISTRICT FEDERAL COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA


CHRISTOPHER KING, JD                                )       CASE NO. 19-CV-1987
A/K/A KingCast,_
                                                    )
Plaintiff,
                                                    )       JUDGE WILLIAM ORRICK
vs.
                                                    )
FACEBOOK, INC.,
                                                    )
Defendant.

               PLAINTIFF’S TEMPORARY WITHDRAWAL OF HIS
      MOTION AND MEMORANDUM IN SUPPORT OF HIS MOTION TO COMPEL
                 PARTICIPATION IN RULE 26F CONFERENCE
      AND REQUEST FOR LIMITED EXPEDITED DISCOVERY ON DEFAMATION

         NOW COMES PLAINTIFF, CHRISTOPHER KING, J.D. to note that he has reviewed
the Local Rules and has obviously been attempting to resolve these ongoing Discovery Disputes
to no avail. As such, Plaintiff has advised Counsel for Defendant thusly:
         You will receive a temporary withdrawal in the next hour as I now see the form
         requirements in the Local Rules. I will comply with same in the next 48 hours so these
         issues will remain in play.

         As to the Standing Order however, I will argue that you are in violation of same unless
         you agree to a phone call in the next 48 hours. See below.

         And as to Facebook as publisher and trying to have it both ways that will be part of the
         litigation as well.
         https://sabguthrie.info/facebook-publisher/
         https://townhall.com/columnists/rachelalexander/2019/05/06/big-tech-trying-to-have-it-
         both-ways-as-platform-and-publisher-n2545882

         4. Discovery Disputes In the event of a discovery dispute, lead trial counsel for the
         parties shall meet and confer in person, or, if counsel are located outside the Bay Area, by
         telephone, to attempt to resolve their dispute informally. A mere exchange of letters, e-
         mails, telephone calls, or facsimile transmissions does not satisfy the requirement to meet
         and confer. If, after a good faith effort, the parties have not resolved their dispute, they
         shall prepare a concise joint statement of five pages or less, stating the nature and status
         of their dispute, and certifying that they have met the meet-and-confer requirement.
         Absent an order of this Court, parties shall not file affidavits or exhibits, other than copies
         of the written requests for discovery and the answers or objections thereto. If a joint
         statement is not possible, each side may submit a brief individual statement of two pages
         or less. In addition to the certification of compliance with the meet-and-confer
         requirement, the individual statement shall include an explanation of why a joint
         statement was not possible.



                                                                                                      1
        Case 3:19-cv-01987-WHO Document 11 Filed 05/06/19 Page 2 of 3



         The joint statement or individual statements shall be filed or e-filed, if in an e-filing case,
         and courtesy copies submitted as provided by the Civil Local Rules. The Court will
         advise the parties of the need, if any, for more formal briefing or a hearing, pursuant to
         Civil Local Rule 7-1(b). The Court may also elect to refer the matter to a magistrate
         judge or special master. If a magistrate judge is assigned to a case for discovery, that
         judge shall handle any future discovery disputes in that case and the parties shall comply
         with the procedures set by that judge for discovery.

Best,

Christopher King, J.D.
https://howtosuefacebook.blogspot.com/

In this case between Counsel already Defendant has already:
    1. Falsely accused Plaintiff of engaging in “frivolous” conduct, a Term of Art.
    2. Refused to accept email service from Plaintiff, an abusive and wasteful tactic.
    3. Refused to engage in Rule 26 Conferences, in derogation of Law as held by several U.S.
         Federal Courts.
    4. Refused to even address Plaintiff’s well-documented history of ongoing Defamation per
       se that he has been sustaining now for the past two (2) years with a recent flare-up.

    Unfortunately for Defendant, the Law is not on Facebook’s side on the Expedited Discovery
or the Rule 26 recalcitrance and Plaintiff is not going to be tolerating any more abusive threats by
Defendant or Counsel: The abuse by the unknown Party and by Defendant must stop, and stop
immediately such that the Court and Parties conduct themselves with the utmost of consideration
and professionalism and concern about highly sensitive issues. Plaintiff Demands nothing less
and he is quite certain the Court concurs, given the facts of this case.
Respectfully submitted,


____________________________________
CHRISTOPHER KING, J.D.




                                                                                                       2
   Case 3:19-cv-01987-WHO Document 11 Filed 05/06/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

I the undersigned swear that a true and accurate copy of the foregoing was submitted to ECF
                 And was delivered via email to Counsel for Defendant at:

                                Keker Van Nest & Peters,

                                 c/o William Hicks, Esq.
                                   whicks@keker.com

                                this 6th Day of May, 2019



                          _______________________________
                              CHRISTOPHER KING, J.D.




                                                                                              3
